Citation Nr: 1419967	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Memorial Hospital of Jacksonville, Florida on January 28, 2011.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel











INTRODUCTION

The Veteran had active service in the United States Army from June 1974 to June 1977.  He had a second period of service from May 1982 to December 1986 from which was terminated with a character of discharge that is considered a bar to VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decisions issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

On his June 2011 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim. The Veteran was notified that his hearing was scheduled for October 2013.  Prior to the hearing, however, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2013).

The entire claims file was reviewed in this case, to include the portion contained electronically.


FINDINGS OF FACT

1.  The Veteran presented to the emergency department at Memorial Hospital of Jacksonville, Florida on January 28, 2011; he forwarded a complaint of a sore throat of two days duration, was prescribed pain medication and discharged home with instructions to follow-up with his physician at his earliest convenience.  

2.  The Veteran is not currently in receipt of service-connected compensation benefits; however, he has been a registered patient with VA for many years, and had received treatment within 24 months of his January 2011 private emergency room visit; he does not have private health insurance.    

3.  The Veteran is not currently a participant in a VA vocational rehabilitation program.

4.  The evidence does not indicate that the Veteran experienced a hazard to life or health as would be considered by a prudent layperson at the time of his visit to the private emergency department in January 2011.  



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical expenses, incurred at Memorial Hospital of Jacksonville, Florida, on January 28, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C.A. (West 2002) and 38 C.F.R (2013) contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2013). 38 C.F.R. § 17.132 (2013).  This occurred in this case.  

Legal Criteria and Analysis

The Veteran contends that he visited the emergency department of Memorial Hospital of Jacksonville, Florida on January 28, 2011 due to a genuine feeling that he was experiencing an emergent medical condition.  He has stated that he spoke/left a message with the VA Medical Center (VAMC) in Gainesville prior to departing for private treatment, and that he was allegedly counseled via recording to go to the private hospital if he felt that his health was in immediate danger.  The Veteran has submitted a statement in which he alleged bleeding from the mouth at the time of his visit to the private emergency room, and that as this was allegedly the case, his visit should be deemed to have been emergent and payment of the private hospital expenses should be borne by VA.  

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and,

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  This occurred in this case.  

The Veteran is not in receipt of service-connected compensation benefits for any current disorder.  Accordingly, the only potentially available legal claim for reimbursement comes under the Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement, the treatment must satisfy the certain conditions enumerated above.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.  In the current case, all nine criteria have not been met.  Specifically, the Veteran's visit to the private emergency department in January 2011 was not for a condition that a reasonably prudent layperson would consider as hazardous to life or health.  

Specifically, the evidence contains the record of the Veteran's emergency department consultation in January 2011.  At the time of presentation to the private facility, the treating nurse practitioner noted that the Veteran had been experiencing a sore throat for two days.  The pain was described as "moderate," although it was "sharp in onset."  The Veteran told the clinician that he felt as if something was stuck in his throat.  There was no fever, nausea, cough, eye discomfort, difficulty with breathing, fainting episodes, joint pain, skin rash, abdominal pain, enlarged lymph nodes or vomiting noted.  The clinician specifically stated that "all systems otherwise negative" save for the reported throat soreness.  

Given the Veteran's complaints, he was afforded a radiographic viewing of the neck.  The findings of this study were clinically normal.  Regarding a diagnosis, it was reported that the Veteran experienced a "sensation" of a foreign body (despite there being no foreign body or other abnormality in the throat and neck). Herpetic gingivostomatitis and tonsillitis were not suggested.  The Veteran was prescribed pain relief medication, was instructed not to report to work for the rest of the day, and was discharged.  For follow-up care, it was suggested that the Veteran see his physician at his earliest convenience.  

At the time of the emergency department visit, there were no annotations of anything other than a sore throat causative of moderate pain.  The Veteran, in his notice of disagreement, stated that he was "coughing-up blood," and that he was "sweating, weak, and about to pass out."  He also complained of high blood pressure as a symptom he felt was a threat to his health.

These allegations are not substantiated by the evidence of record.  Indeed, at the time of his reporting to the private emergency department in Jacksonville, there were no forwarded complaints of coughing blood, or of anything other than a sore throat.  He was specifically found to not have faintness as a symptom, and while a blood pressure reading of 167/96 was demonstrated, this was not found by the treating medical professional to be such a threat to health as to warrant any specific further development.  Indeed, hypertension was not listed in the clinical impression, and the Veteran was simply released with pain medication.  

The Veteran has stated that he attempted to call VA and that, as it was not during operating hours, a telephone recording instructed him to seek emergency treatment should he deem his condition to be an emergency.  Assuming this is true, it is not a blanket authorization for the Veteran to seek private emergency care, and it does not relieve the Veteran of approaching his symptoms and urgent need for treatment from the standard of a "prudent layperson."  Thus, the Board must still consider whether a prudent layperson would deem the symptoms a threat to life or health, and in this case, such a conclusion cannot be made.  

Indeed, in consideration of the claim prior to the initial adjudication, the VAMC had a physician's assistant (PA) review the claim.  It was concluded that a sore throat, of two days duration, is not a sufficient symptom so as to be considered emergent by a prudent layperson.  

That the condition lasted over 24 hours prior to reporting to caregivers, in itself, weighs against the claim that there was, in the Veteran's view, a condition that was a threat to his life or health.  Further, while the PA's opinion is based on medical expertise, it is noted that the regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b); Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  Simply, that is not demonstrated in this case, as the Veteran only had some moderate pain in his throat, with no other symptoms, when he presented to the emergency department.  

Additionally, as noted above, the Veteran's subsequent allegations of more severe symptoms were not apparent at the time of presentation to the private emergency department.  The symptoms reported at the time of treatment, which were offered outside of the context of a claim for reimbursement, are considered to be a more accurate representation of those symptoms than those reports made at the later time (and after the VAMC had determined that there was no emergent need for medical care in January 2011).  See Caluza v. Brown, 7 Vet. App. 498 (1995)  (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In other words, the Board does not find the Veteran's allegations of experiencing more severe threats to his health on January 28, 2011 (coughing blood, weakness, faintness, etc.) as being credible; rather, they represent an apparent embellishment of his actual, documented symptomatology with the hope that such reports would be considered favorably in the context of his appeal.  

In light of the VAMC PA's review, the Veteran's credibility issues, and the actual evidence of treatment rendered by the private emergency department in January 2011, it can be concluded that a prudent layperson would not have deemed a sore throat of two days duration as hazardous to life or health so as to necessitate emergency treatment.  As this is the case, one of the statutory elements of the Millennium Health Care and Benefits Act is not present, and the claim must be denied.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Memorial Hospital of Jacksonville, Florida on January 28, 2011 is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


